Citation Nr: 0908403	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-03 171	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic otitis 
externa, claimed as itchy ears.

4.  Entitlement to service connection for residuals of a 
right jaw fracture.

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence to reopen a claim for 
service connection for adenoma of the thyroid gland has been 
received.

7.  Entitlement to an increased (compensable) rating for 
malaria.

8.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 1950 to May 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision in which the RO denied 
the Veteran's petition to reopen a claim for service 
connection for adenoma of the thyroid gland; his claims for 
service connection for bilateral hearing loss, for tinnitus, 
for otitis externa (claimed as itchy ears), for residuals of 
a right jaw fracture, for hypertension; and his claims for 
increased ratings for malaria and for hemorrhoids.  The 
Veteran filed a notice of disagreement (NOD) in January 2007, 
and the RO issued a statement of the case (SOC) in December 
2007.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in January 2008.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In February 2009, the undersigned Veterans Law Judge granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).


The Board's decision on the matters of service connection for 
residuals of a right jaw fracture, for otitis externa, and 
for hypertension; the petition to reopen the claim for 
service connection for adenoma of the thyroid gland; and an 
increased rating for malaria is set forth below.  The claims 
for service connection for bilateral hearing loss and for 
tinnitus and the claim for an increased rating for 
hemorrhoids are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished. 

2.  Chronic otitis externa was first diagnosed many years 
after discharge from service, and there is no competent 
evidence or opinion of a medical relationship between current 
otitis externa and service.

3.  A right jaw fracture was not shown in service, and there 
is no competent medical evidence of residuals of a right jaw 
fracture.  

4.  Hypertension was not shown in service or for years after 
service discharge, and there is no competent evidence or 
opinion of a medical relationship between current 
hypertension and service.  

5.  In a December 1969 decision, the RO denied the Veteran's 
claim for service connection for adenoma of the thyroid 
gland.  Although notified of that decision and his appellate 
rights in December 1969, the Veteran did not initiate an 
appeal.

6.  No new evidence associated with the claims file since the 
December 1969 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for adenoma of the thyroid gland or raises 
a reasonable possibility of substantiating the claim.

7.  The Veteran does not have active malaria and there are no 
diagnosed residuals of malaria involving the liver or spleen.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis externa 
are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for residuals of a 
right jaw fracture are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008). 

4.  The RO's December 1969 denial of service connection for 
adenoma of the thyroid gland is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

5.  As evidence received since the RO's December 1969 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for adenoma of thyroid 
gland are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

6.  The criteria for a compensable rating for residuals of 
malaria are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.31, 4.88b, Diagnostic Code (DC) 
6304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

With respect to requests to reopen previously denied claims, 
a claimant must be notified of both what is needed to reopen 
the claim and what is needed to establish the underlying 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Board is also aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the Veteran's claims for service connection, a 
September 2006 pre-rating letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The notice letter specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claims on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

Pertinent to the Veteran's petition to reopen the claim for 
service connection, the September 2006 pre-rating letter 
notified him that his claim for service connection for 
adenoma of the thyroid gland had been previously denied and 
that the RO needed new and material evidence to reopen the 
claim.  The letter specifically advised the Veteran that, in 
order to be considered material, the evidence must pertain to 
the reason his claim was previously denied.  It also informed 
the Veteran that, in order to be considered new and material, 
the evidence would have to raise a reasonable possibility of 
substantiating the claim, and could not simply be repetitive 
or cumulative of the evidence of record at the time of the 
previous denial.  The letter also specifically advised the 
Veteran that the reason for the previous denial was that 
adenoma of the thyroid gland was not found to have been 
incurred in or aggravated by active military service.  As 
described above, the September 2006 pre-rating letter also 
provided notice to the appellant regarding what information 
and evidence was needed to satisfy the elements of the 
underlying claim for service connection.  

With regard to the claim for an increased rating for malaria, 
the September 2006 pre-rating letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for a higher disability rating, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  Although the December 2007 SOC did not set 
forth  the applicable criteria for evaluating  the Veteran's 
service-connected malaria, this information was provided in 
letters dated in June and October 2008, and January 2009.   
These letters also provided the Veteran with information 
pertaining to the assignment of disability ratings and the 
type of evidence that impacts those determinations, including 
evidence showing the impact of his disability on his 
employment and daily life, consistent with Vazquez-Flores.  

The December 2006 RO rating decision reflects the RO's 
initial adjudication of the claims after issuance of the 
September 2006 letter.  After issuance of the June 2008 
letter, and opportunity for the Veteran to respond, the 
August 2008 supplemental SOC (SSOC) reflects readjudication 
of the claims.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); a VA hospital 
summary dated in October 1969; VA outpatient treatment 
records dated from February 2006 to July 2008; and the report 
of an October 2006 VA examination.  Also of record and 
considered in connection with these matters is the transcript 
of the January 2009 Board hearing, along with various written 
statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims..  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of these matters, at this 
juncture.  See Mayfield, 
20 Vet. App. at  543  (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claims for Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and hypertension becomes manifest 
to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137;  38 
C.F.R. §§ 3.307, 3.309. 

After a full review of the record, including the medical 
evidence and statements by the Veteran, the Board finds that 
service connection for otitis externa, for residuals of a 
right jaw fracture, and for hypertension is not warranted.  

As an initial matter, the Board notes that the Veteran's STRs 
are unremarkable for any complaint, treatment, or diagnosis 
of otitis externa, of a right jaw fracture, or of 
hypertension during military service.  Furthermore, there is 
no evidence of hypertension within one year after the Veteran 
was discharged from military service.

The report of the May 1954 physical examination given prior 
to discharge from military service reflects that the 
Veteran's ears were normal.  The Veteran filed a claim for 
service connection for itchy ears in June 2006.  The VA 
outpatient treatment records show that he has been treated 
for chronic otitis externa.  According to an August 2007 
record, he reported that these symptoms began in 1965-over 
10 years after he was discharged from military service.  
During the January 2009 Board hearing, the Veteran 
contradicted this previous statement and said that he was 
treated for an ear infection in the 1950s, within one year 
after he was discharged from service.  Even assuming that 
this is true, otitis externa is not a chronic disease for 
which service connection is presumed if manifested to 
compensable degree within one year of service.  See 38 C.F.R. 
§§ 3.307, 3.309.  


During the January 2009 hearing, the Veteran said that he 
fractured his jaw during service and currently has a 
prosthesis.  His STRs, however, do not reflect that he 
fractured his jaw during service.  A September 1951 record 
reflects that the Veteran was hit in the left jaw with a 
softball, but the X-ray was negative for fracture.  A 
November 1952 record notes that there was swelling in the 
Veteran's right jaw and a mildly enlarged submental gland, 
which was believed to be associated with parotitis.  Post-
service records do not reflect any treatment for a jaw 
fracture or residuals thereof.  

During the January 2009 Board hearing, the Veteran said that 
he had low blood pressure during service and that something 
was done to raise it.  He said that hypertension was first 
diagnosed in the 1970s by an employer.  To warrant a 
diagnosis of hypertension for VA compensation purposes, the 
Veteran must meet the criteria delineated in 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2008) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90 mm.).  

The report of a May 1950 physical examination given at the 
time of enlistment indicates the Veteran's blood pressure was 
138/90 and there were no vascular problems noted.  The report 
of the May 1954 physical examination given at discharge 
indicates his blood pressure was 110/76, which does not fit 
the VA definition of hypertensive vascular disease.  The 
vascular system also was assessed as normal on discharge 
examination.  Although diastolic blood pressure was 90 mm. at 
the time of enlistment, the evidence does not indicate that 
it was predominately 90 mm. during service and there is 
otherwise no clinical findings to suggest that hypertension 
was incurred during service or within one year after 
discharge.  As mentioned, the Veteran has stated that 
hypertension was not diagnosed until the 1970s-many years 
after he was discharged from military service.  

The Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Further, there is no medical evidence 
or opinion even suggesting a relationship between any of 
these claimed disabilities and service, and the Veteran has 
not identified, presented, or alluded to the existence of any 
such medical evidence or opinion.

In addition to the medical evidence, in adjudicating each 
claim for service connection,  the Board has considered the 
Veteran's assertions advanced during the Board hearing and in 
various written statements.  However, to the extent that 
these assertions are advanced to establish a relationship 
between the Veteran's claimed disabilities and service, this 
evidence must fail.  As indicated above, each claim turns on 
the medical matters of current disability or medical 
relationship between a current disability and military 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, the claims for service 
connection for otitis externa, for residuals of a right jaw 
fracture, and for hypertension must be denied.  In arriving 
at this decision to deny these claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports any of  these claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Petition to Reopen

The Veteran's original claim for service connection for 
adenoma of the thyroid gland was previously denied in a 
December 1969 RO decision.  That decision was based on the 
Veteran's STRs, an October 1969 VA hospital summary, and lay 
statements from the Veteran.  Although the Veteran claimed 
that he was treated for a thyroid condition during service, 
his STRs showed that he was treated for parotitis and 
associated inflammation of the submental gland.  There was no 
evidence of adenoma of the thyroid gland during service.  

In September 1969, the Veteran was admitted to a VA hospital 
with an enlargement of the right lobe of the thyroid gland.  
It was noted that his thyroid gland had been enlarged since 
1950, but that an enlargement of the nodule in the right 
thyroid gland began in April 1969.  The Veteran underwent a 
surgical right thyroidectomy without complications.  

In sum, the medical evidence of record at the time of 
December 1969 RO decision did not show that adenoma of the 
thyroid gland was incurred in or otherwise related to an 
event, injury, or disease during the Veteran's military 
service.  

The Veteran was notified of the December 1969 denial of 
service connection for adenoma of the thyroid gland and of 
his appellate rights, but he did not initiate an appeal.  As 
the Veteran did not appeal the RO's December 1969 decision, 
it is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

The Veteran sought to reopen his claim for service connection 
for adenoma of the thyroid gland in June 2006.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last final denial of the claim(s) 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the December 1969 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The additional  evidence added to the record since the RO's 
prior denial includes VA outpatient treatment records dated 
from February 2006 to July 2008, and the report of the 
October 2006 VA examination, which do not note any adenoma of 
the thyroid gland.  In fact, the report of the October 2006 
VA examination reflects that the Veteran's neck was normal 
without evidence of mass, adenopathy, thyromegaly or bruits.  
Furthermore none of this evidence shows that the adenoma 
diagnosed in 1969 was related to the Veteran's military 
service.  

The Board finds that the additionally received medical 
evidence is "new" in the sense that it was not previously 
before agency decision makers; however, this evidence is not 
"material" for purposes of reopening the claim for service 
connection.  As noted above, evidence of record in December 
1969 did not show that the adenoma of the thyroid gland was 
incurred while on active duty or otherwise related to his 
military service.  Here, the new evidence does not 
demonstrate  the veteran, in fact, currently suffers from 
adenoma of the thyroid gland, or that any such disability is 
medically related to service.  Thus, this evidence is not 
material because it does not provide a reasonable possibility 
of substantiating the claim for service connection.  

The only other evidence associated with the claims file 
consists of the appellant's contentions-advanced in written 
documents and during his January 2009 Board hearing-that his 
adenoma of the thyroid gland is associated with his military 
service.  However, these contentions, alone, do not 
constitute material evidence to reopen the claim.  As 
indicated above, the veteran is not shown to possess the 
medical training and expertise to competently render a 
persuasive opinion on the matter of either current disability 
or medical nexus.  See Bostain,  11 Vet. App. at 127;Routen, 
10 Vet. App. at  186.  Hence,  where, as here, resolution of 
the appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that, new 
and material evidence to reopen the claim for service 
connection for adenoma of the thyroid gland has not been 
received.  As such, the requirements for reopening are not 
met, and the December 1969 RO decision that denied service 
connection for adenoma of the thyroid gland remains final.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

C.  Increased Rating for Malaria

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 
4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's service-connected malaria is evaluated under 38 
C.F.R. § 4.88b, DC 6304.  Under DC 6304, malaria as an active 
disease warrants a 100 percent rating.  The diagnosis of 
malaria depends on the indication of the malarial parasites 
in blood smears.  See 38 C.F.R. § 4.88b, DC 6304, Note.  If a 
veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
the residuals are rated as liver or spleen damage under the 
appropriate system.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating  and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (2008).

The Veteran's STRs reflect that he was treated for malaria, 
confirmed by blood smear, in February 1954.  He was treated 
with a 4-day course of chloroquine and became asymptomatic.  
The report of the May 1954 discharge physical examination 
does not reflect that the Veteran had any residuals of 
malaria or any evidence of liver or spleen damage.  

Post-service there is no evidence of a relapse of malaria or 
any associated liver or spleen damage.  The Veteran's VA 
outpatient treatment records are unremarkable for any 
treatment of malaria or residuals.  The report of the October 
2006 VA examination reflects the Veteran's complaints that he 
gets periods of fevers and chills every Spring.  He denied 
ever being re-treated for malaria.  Malaria smears were 
normal.  

During the January 2009 hearing, the Veteran said he had 
flashbacks of malaria, difficulty sleeping, and night sweats.  
He had difficulty describing how often these symptoms occur, 
but said the last episode was 3 to 4 months ago.

In this case, while the Veteran argues that he experiences 
relapses of malaria-particularly, symptoms such as fever and 
chills, flashbacks, difficulty sleeping, and night sweats-
there is no post-service medical diagnosis either of active 
malaria or of any malaria residuals associated with the 
Veteran's liver or spleen.  As such, the medical evidence 
presents no basis for the assignment of a compensable rating 
for residuals of malaria, and the current, noncompensable 
rating for service-connected residuals of malaria is 
appropriate.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating for the residuals of malaria, 
pursuant to Hart, and that the claim for a compensable rating 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating for residuals of malaria, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for otitis externa is denied.

Service connection for residuals of a right jaw fracture is 
denied.

Service connection for hypertension is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
adenoma of the thyroid gland is denied.

An increased (compensable) rating for residuals of malaria is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claims for service connection for 
bilateral hearing loss and for tinnitus, as well as on the 
claim  for an increased rating for hemorrhoids.

Specific to claim for service connection for bilateral 
hearing loss, impaired hearing is considered a disability for 
VA purposes when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran contends that he has hearing loss and tinnitus 
resulting from noise exposure from weapons firing and 
airplanes during service.  His military occupational 
specialty (MOS) was policeman with the 812th Air Police 
Squadron.  During his January 2009 Board hearing, he 
testified that he had bleeding of the ears associated with 
in-service acoustic trauma, without treatment.  

The Veteran's STRs are unremarkable for any complaint, 
finding, or diagnoses of hearing loss or tinnitus, or any 
problems of the ears, during military service.  Whispered 
voice testing conducted at enlistment and at discharge was 
15/15 bilaterally.  

The Board notes, however, that the absence of in-service 
evidence of a hearing loss disability is not fatal to a claim 
for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Competent evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Although the claims file does not reflect post-service 
diagnoses of bilateral hearing loss or tinnitus, the Veteran 
asserted that he currently has hearing loss and tinnitus 
during the January 2009 Board hearing.  The Veteran is 
competent to report symptoms such as diminished hearing and 
ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (competence of lay testimony on matters within 
personal knowledge, to include symptoms or facts observed).

Given the Veteran's MOS and assertions of associated in-
service noise exposure, the post-service complaints of 
hearing loss and tinnitus, the Veteran's assertions as to a 
relationship between the two, and the absence of current 
medical evidence and opinion as to current disability and the 
question of medical nexus pertinent to these claims, the 
Board finds that  examination and medical opinion would be 
helpful in resolving the claims for service connection for 
bilateral hearing loss and for tinnitus.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Pertinent  the claim for increase for hemorrhoids, the Board 
notes that, during the Board hearing, the Veteran testified 
that his service-connected hemorrhoid disability had worsened 
since the most recent October 2006 VA examination and that he 
had had recent treatment at the VA Medical Center (VAMC) in 
Long Beach, California.  In view of allegations of worsening 
disability, a more contemporaneous VA examination is needed 
to resolve the claim for an increased rating for hemorrhoids.  
See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide a veteran with a thorough and 
contemporaneous medical examination); and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous").  

During his Board hearing, the Veteran indicated his 
willingness to report for to further VA examination, if 
needed.

Hence, the RO should arrange for the Veteran to undergo VA 
ear, nose and throat (ENT) and hemorrhoid examinations, by 
appropriate physicians, at a VA medical facility.  The 
Veteran is hereby advised that failure to report for a 
scheduled examination, without good cause, may result in 
denial of the claims for service connection (as the original 
claims will be considered on the basis of the evidence of 
record) and shall result in denial of the claim for increase.  
See 38 C.F.R. § 3.655(a),(b) (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for any 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination (s)sent to the Veteran by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination,, the RO should also obtain and associate with 
the claims file all outstanding VA treatment records.  The 
claims file includes VA outpatient treatment records from the 
Long Beach VA Medical Center (VAMC) dated from February 2006 
through July 2008.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  During the 
hearing, the Veteran said that he sought treatment for an ear 
problem at the Long Beach VAMC in the 1950s and that he had 
recent treatment there for hemorrhoids.  Hence, the RO must 
obtain any records of treatment for an ear problem prior to 
February 2006 and since July 2008, and for hemorrhoids since 
July 2008 from the Long Beach VAMC, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Further,  to ensure that all due process requirements are 
met, and that the record before each  examiner is complete, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  The RO's readjudication of the claim 
for an increased rating for hemorrhoids should also include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, consistent 
with the facts found) pursuant to Hart (cited to above),  is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Long 
Beach VAMC all records of evaluation 
and/or treatment for the Veteran's ears 
and hemorrhoids  (since July 2008) and for 
the Veteran's ears (prior to February 
2006).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claims 
remaining on appeal that is not already of 
record.  The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA ENT and hemorrhoid examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to each physician 
designated to examine the Veteran, and each 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  

All indicated tests and studies should be 
accomplished (with all findings made 
available to the examining physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.  Each physician should set forth 
all examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

ENT examination:  Based on the results of 
audiometric and speech discrimination 
testing, the physician should specifically 
indicate whether the Veteran currently has 
hearing loss in either ear to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 percent).  
The examiner should also indicate whether 
the Veteran currently has tinnitus.

With respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, and based on consideration of 
the Veteran's in-service and post-service 
history and assertions, as to whether it is 
at least as likely as not (i.e., there is a 
50 percent or greater probability) that any 
such disability is the result of injury or 
disease incurred or aggravated in service, 
to particularly include alleged noise 
exposure/acoustic trauma therein.  

Hemorrhoid examination: The examiner should 
provide comment as to whether the Veteran 
has large or thrombotic hemorrhoids, 
irreducible with excessive redundant 
tissue, evidencing frequent recurrences; or 
hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims remaining on 
appeal. If the veteran fails, without good 
cause, to report to genitourinary 
examination, in adjudicating the claim for 
increased rating for hemorrhoids, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority, and consider, in connection 
with the claim for increase, whether 
staged rating, pursuant to Hart (cited to 
above), is appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


